Dissenting Opinion by
Flood, J.:
I cannot agree that there was reasonable or probable cause for the search in this case. The mere fact that the car looked like another one of which the officers had some justifiable suspicions does not give ground for reasonable suspicion that this one was being used to break the law. Admittedly this was not the car which the officers were on the lookout for.
Beyond this the only ground for suspecting that the car was carrying contraband was that it was “quite low in the rear”. I do not believe that the law sanctions the search of a car which appears to be low in the rear because this fact alone engenders suspicion in the minds of the enforcement officers that it might be carrying liquor illegally into the State. Taken with other circumstances, the low rear might give ground for reasonable suspicion. In Patenotte v. United States, 266 F. 2d 647 (1959), the court listed five facts to be considered in determining whether there is proper cause to stop and search a vehicle: (1) the reputation of, or the informant’s report concerning, the occupants; (2) the reputation of the vehicle or its owners; (3) the condition of the vehicle (e.g., weighted down); (4) information from informers as to the illegal nature of the trip; and (5) the reputation of the place where the vehicle is found. No doubt this list is not *436exhaustive. However, we have seen no case where the third of the five facts listed was held sufficient of itself to justify a search and seizure.
If this had been the vehicle of which the officers entertained suspicions earlier and it was driven by persons or associates of persons, who, to their knowledge, had imported liquor into Pennsylvania illegally, there would have been enough, and the fact that the vehicle was weighted down would have added to the reasonableness of the search. However, the naked fact that the vehicle was weighted down merely means that there was a large amount of material or some heavy material in the trunk, or perhaps that there was something wrong with the springs. Of itself it does not furnish reasonable ground for a search and seizure.
• Nor can I accept the argument that the state should have a right to stop a traveler coming into the state and to search his belongings to ascertain whether he is bringing into the state any property upon which a state tax is due. This amounts to saying that the state has a right to establish custom houses, barriers or roadblocks at its border with other states. This takes us back to the Articles of Confederation or, worse, to the toll gates of the villages of mediaeval Europe.
Searches at state borders for diseased vegetation or searches of airplane passengers’ baggage to ascertain whether bombs are being brought on the plane furnish no analogy for the situation before us. The Fourth Amendment to the United States Constitution protects persons against “unreasonable searches and seizures”. The courts naturally cannot define with precision and in detail what constitutes a reasonable search. At best they can list factors such as was done in the Patenotte case, supra. And no doubt other factors might be important under varying circumstances. Certainly, among the things which must be taken into consideration in *437determining whether a search is reasonable is the necessity for immediate investigation. Brinegar v. United States, 338 U. S. 160 (1949). It was a necessity for immediate stopping and searching of the car in Carroll v. United States, 267 U. S. 132 (1925), cited in the majority opinion, which justified searching the car in that case without a warrant. There the circumstances furnished adequate grounds for suspecting that the car was carrying contraband. When there is no such adequate ground for suspicion then something else must furnish the necessity for immediate investigation. Protection of life and health may furnish a necessity for a search which will be held reasonable under circumstances of relatively slight suspicion, where it would not be at all reasonable to search merely for the enforcement of the revenue laws of the state. As Mr. Justice Jackson in his dissenting opinion in Brinegar v. United States, supra, at pp. 180, 183, said: “If we assume for example, that a child is kidnapped and the officers throw a roadblock about the neighborhood and search every outgoing car, it would be a drastic and undiscriminating use of the search. The officers might be unable to show probable cause for searching any particular car. However, I should candidly strive hard to sustain such an action, executed fairly and in good faith, because it might be reasonable to subject travelers to that indignity if it was the only way to save a threatened life and detect a vicious crime. But I should not strain to sustain such a roadblock and universal search to salvage a few bottles of bourbon and catch a bootlegger.” To sustain what amounts to a customs barrier to enable the Commonwealth to confiscate some liquor or collect the revenue tax due upon it with no more ground of suspicion than exists here, is to my mind a clear violation of rights guaranteed by the Fourth and Fourteenth Amendments.
*438As Chief Justice Taft said in the Carroll case, at pp.' 153-4, supra: “It would be intolerable and unreasonable if a prohibition agent were authorized to stop every automobile on the chance of finding liquor and thus subject all persons lawfully using the highways to the inconvenience and indignity of such a search. Travellers may be so stopped in crossing an international boundary because of national self protection reasonably requiring one entering the country to identify himself as entitled to come in, and his belongings as effects which may be lawfully brought in. But those lawfully within the country, entitled to use the public highways, have a right to free passage without interruption or search unless there is known to a competent official authorized to search, probable cause for believing that their vehicles are carrying contraband or illegal merchandise.”
The prohibition against the importation of liquor into the Commonwealth, except in accordance with the regulations of the board, contained in §491(8) of the Liquor Control Act of April 12, 1951, P. L. 90, art. IY, 47 PS §4-491(8) is aimed at the protection of the State’s revenues from the sale of liquor within its borders. If, however, it can be said to have for its purpose the reduction or regulation of the consumption of liquor, the result is the same. The provision of our Liquor Control Act forbidding importation of liquor into the State is authorized by §2 of the Twenty-first Amendment to the Constitution of the United States. But while the Commonwealth may legislate against the importation of untaxed liquor into Pennsylvania under the Twenty-first Amendment, which to that extent modifies the congressional power to regulate interstate commerce under art. I, §8 of the United States Constitution, yet I see nothing in that amendment which modifies in liquor cases the prohibition in the Fourth and Fourteenth Amendments against unreasonable *439searches or seizures. And under Chief Justice Taft’s language in the Carroll case, supra, this search would not have been authorized even under the Eighteenth Amendment.
This case recalls the words of Mr. Justice Mtjsmanno, relating to a similar invasion of a citizen’s right of privacy—by wiretapping—in order to get evidence of another crime, carrying no threat to life and limb— gambling—in his dissenting opinion in Commonwealth v. Chaitt, 880 Pa. 532, at 549, 112 A. 2d 379, 388 (1955) : “I would rather see a petty gambler go free than that the great people of this Commonwealth should be deprived of the personal liberties forged in the fires of Lexington and Gettysburg and formulated amid the storm of debate in our legislative halls.”
I would affirm the order of the court below suppressing this evidence.
Watkins, J., joins in this dissent.